THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
TRANSFERRED UNLESS SO REGISTERED AND QUALIFIED UNDER ALL APPLICABLE SECURITIES
LAWS, OR UNLESS SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.

 

AMENDED AND RES TATED PROMIS SORY NOTE

 

$163,500.00 October 12, 2016

 

FOR VALUE RECEIVED, the undersigned, AINA LE’A, INC., a Delaware corporation
(the” Company”), hereby promises to pay to ADRIATIC VENTURES, LLC, a Delaware
limited liability company, or its assigns (“Lender”), prior to or on the
Maturity Date (defined

below), subject to acceleration as set forth herein, the aggregate principal
amount of One Hundred and Sixty-Three Thousand Five Hundred and No/100 Dollars
($163,500.00) (such amount, together with the amount of any interest that has
accrued and been added to such Principal Amount in accordance with the terms of
this Note, being referred to as the “Principal Amount”), in the manner set forth
in Section 4, together with interest in like lawful money at the interest rate
set forth in Section 3.

 

1.                  Defined Terms. For purposes of this Note, the terms listed
below shall have the respective meanings set forth below:

 

1.1         “business da y” means any day other than Saturday, Sunday or a legal
holiday that banks located in Hawaii are not open for business;

 

1.2         “Common Stoc k” means the Common Stock, par value $0.001 per share,
of the Company;

 

1.3         “Maturity Date” the earlier of (i) December 15, 2016 or (ii) the
date of the closing of a firmly underwritten public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
covering the offer and sale of Common Stock for the account of the Company.

 

2.                  Amended and Restatement. This Note amends and restates that
certain Promissory Note executed by the Company and delivered to Lender on June
29, 2016 evidencing a loan from Lender to Borrower in the original principal
amount of up to Four Hundred Thousand and No/100 Dollars ($400,000.00), as
amended by that certain First Amendment to Promissory Note and that certain
Second Amendment to Promissory Note.

 

3.                  Interest Rate. The unpaid Principal Amount shall bear simple
interest at an annual simple interest rate equal to seven percent (7%), which
shall accrue on a daily basis from the date on which the Principal Amount, or a
portion thereof, has been loaned to the Company. Interest shall be computed on
the basis of the actual number of days elapsed and a year of 365 days.

 

4.                  Payment. Payment of interest and principal hereunder shall
be made at the business address of the holder hereof. If the payments to be made
by the Company shall be stated to be due on a date which is not a business day,
such payment may be made on the next succeeding

 

 

 

business day, and the interest payment on each such date shall include the
amount thereof which shall accrue during the period of such extension of time.
All payments hereunder shall be applied first against expenses and indemnities,
next against any unpaid accrued interest, and next in reduction of the
outstanding Principal Amount.

 

5.                  Prepayments of Principal or Interest. The Company may, at
any time prior to the Maturity Date, prepay this Note in full and in part.

 

6.                  Acceleration. At Lender’s option, the entire unpaid portion
of the Principal Amount and all accrued but unpaid interest represented by this
Note will become due and payable upon written notice of acceleration given by
Lender to the Company immediately prior to or following any of the following
(each, an “Event of Default”): (a) the Company shall fail to pay any portion of
the Principal Amount, any interest on this Note or other sums due hereunder,
within fifteen(15 ) calendar days after the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, (b) liquidation or dissolution of the Company,
or any other termination or winding-up of its existence or business, (c)
appointment of any receiver for the Company or its assets, (d) assignment by the
Company for the benefit of its creditors, (e) material breach by the Company of
this Note that is not cured within fifteen (15) days’ notice thereof from
Lender, (f) institution by or against the Company of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of a party’s
debts, or (g) if this Note shall be cancelled, terminated, revoked or rescinded,
or any action at law, suit or in equity or other legal proceeding to cancel,
revoke or rescind this Note shall be commenced by or on behalf of the Company or
any of its subsidiaries party thereto or any of their respective stockholders,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, this Note is illegal, invalid or
unenforceable in accordance with the terms thereof.

 

7.                  Security. This Note is secured by the personal guaranty of
Robert J. Wessels, pursuant to the terms and conditions of that certain Personal
Guarantee, dated as of June 29, 2016 (“Persona l Guarantee”).

 

8.                  Representations and Warranties. The Company hereby
represents and warrants to Lender as follows:

 

8.1         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted. The Company has all requisite corporate
power and authority to own and operate its properties and assets, to issue this
Note, and to perform its obligations under, and carry out the provisions of,
this Note.

 

8.2Authorization; Binding Obligations; Governmental Consents.

 

(a)               All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
issuance of this Note, and the performance of all obligations of the Company
hereunder, have been taken prior to the date

 

 

hereof. This Note is a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(b)               No consent, approval, permit, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the execution and issuance of this Note.

 

8.3         Compliance with Other Instruments. Neither the Company nor any of
its subsidiaries are in violation or default of any provision of its Charter or
bylaws or similar organizational documents, or of any mortgage, indenture,
contract, agreement, instrument, judgment, order, writ, decree or contract to
which it is a party or by which it is bound or, to the best of Company’s
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to the Company or any of its subsidiaries, which violation or default
could reasonably be expected to have a material adverse effect. The issuance of
this Note will not result in any such violation or be in conflict with or
constitute, with or without the passage of time or giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
material contract, or result in the creation of any mortgage, pledge, lien,
charge or encumbrance upon any of the properties or assets of the Company or any
of its subsidiaries or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any permit, license, authorization, or approval applicable to the
business, operations or any of the assets or properties the Company or any of
its subsidiaries.

 

9.                  Covenants. Unless Lender shall otherwise agree in writing,
the Company covenants and agrees that, so long as this Note is outstanding:

 

9.1         Punctual Payment. The Company will duly and punctually pay or cause
to be paid the principal and interest under this Note and all other amounts
provided for in this Note, all in accordance with the terms hereof;

 

9.2         Defaults. The Company will, promptly upon becoming aware thereof,
notify Lender in writing of any Event of Default, together with a reasonably
detailed description thereof, and the actions the Company proposes to take with
respect thereto;

 

10.Waiver of Presentment, Etc. The Company hereby, to the fullest extent
permitted by

applicable law, waives presentment, demand, notice, protest, and all other
demands and notices in connection with delivery, acceptance, performance,
default, acceleration or enforcement of or under this Note.

 

11.              Amendment; Waivers. Neither this Note nor any term hereof may
be waived, amended, discharged, modified, changed, or terminated orally, nor
shall any waiver of any provision hereof be effective except by an instrument in
writing signed by the party granting the waiver. The failure of the holder
hereof to exercise any of its rights, remedies, powers, or privileges hereunder
in any instance will not constitute a waiver thereof, or of any other right or
remedy,

 

 

and no single or partial exercise of any right or remedy shall preclude any
other or further exercise thereof or of any other right or remedy.

 

12.              Payment of Collection Costs. The Company will pay on demand all
costs of collection, including all court costs and reasonable attorneys’ fees,
paid or incurred by Lender in enforcing this Note after default.

 

13.              Independent Responsibility; No Alter Ego. The Company, for and
on behalf of itself and each of its heirs, executors, administrators,
conservators, successors and assigns, agrees that the obligations of the Lender
under this Note or applicable law are the sole, separate and distinct
obligations of the Lender, that none of the Lender’s managers, members,
officers, employees, directors, parents, sisters, subsidiaries, shareholders,
affiliates, partners, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, successors or assigns is responsible in
any manner whatsoever for the debts, liabilities or obligations of the Lender,
and that none of the Lender’s managers, members, officers, employees, directors,
parents, sisters, subsidiaries, shareholders, affiliates, partners, agents,
attorneys, insurers, accountants, heirs, executors, administrators,
conservators, successors or assigns is an alter-ego of the Lender or is in any
manner vicariously, derivatively or otherwise liable for the debts, liabilities
or obligations of the Lender.

 

14.              GOVERNING LAW. THIS NOTE WILL BE GOVERNED BY AND INTERPRETED
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF HAWAII
(WITHOUT REFERENCE TO PRINCIPLES OF CHOICE OF LAW).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

IN WITNESS, WHEREOF, the Company has executed and delivered this Promissory Note
as an instrument under seal as of the date first above written.

 



AINA LE’A, INC.     By: /S/ Name: Robert Wessels  Title: CEO 

 

 